DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 3/24/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2020 and 9/8/2020 have been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2014/0087178) in view of Arai et al. (2013/0217283) and Okamoto et al. (US 2018/0291165).
Regarding claim 1, Arai teaches a prepreg comprising a reinforcing fiber, a thermosetting resin and thermoplastic resin particles (“a prepreg sheet having a first outer surface and a second outer surface defining a plane and which is comprised of a fiber layer impregnated with a thermosettable resin composition comprised of a thermosettable resin and thermoplastic particles”) (Pg. 1, Paragraph [0012]). The reinforcing fibers may be carbon fibers and the thermosetting resin is preferably an epoxy resin (Pg. 2, Paragraphs [0017]-[0018]). The thermoplastic particles are preferably formed from a polyamide (Pg. 3, Paragraph [00034]). The method of forming the prepreg includes applying the resin composition to a coater and applying the composition to the reinforcing fibers by laying up, heating and compressing the materials causing the resin to impregnate the fibers (Pg. 7, Paragraph [0060]). 
Arai is silent with respect to the prepreg sheet when laid up in multiple plies providing a prepreg stack having an in-plane gas permeability in a direction parallel to the plane of the prepreg sheet and the properties of a-d. 
However, these properties appear to be dependent on the materials and methods of forming the prepreg stacks including a conditioning process provided to a prepreg precursor (See Instant Specification, PGPUB, Pg. 7, Paragraph [0095]).
In particular, the materials for the prepreg of instant claim 1 are preferably carbon fibers as reinforcing fibers, epoxy resins as a thermosettable resin and polyamide particles as the thermoplastic particles which are taught by Arai as discussed above (Pg. 8, Paragraph [0106]; Pg. 9, Paragraph [0114]; Pg. 11, Paragraph [0132]). Additionally, as taught above, the method of forming the prepreg precursor includes applying the resin composition to a coater and applying the composition to the fibers (Pg. 13, Paragraph [0154]). Furthermore, the prepregs are formed under a vacuum conditioning process which includes subjecting the prepregs to a vacuum of between 0.005 and 0.5 MPa and a temperature which is less than the minimum viscosity temperature by between 20°C and 80°C (Pgs. 7-8, Paragraphs [0097]-[0099]). 
Arai is silent with respect to these conditioning parameters.
Okamoto teaches a prepreg tape for use in forming a fiber reinforced composite (Pg. 1, Paragraph [0001]). The prepreg tape includes carbon fibers and an epoxy resin composition (Pg. 2, Paragraph [0025]; Pg. 4, Paragraph [0071]). The resin composition is additionally taught to have a minimum viscosity temperature in the range of 100°C to 120°C such that the range prevents the resin from overflowing and allows for a controlled impregnation of the fibers (Pg. 3, Paragraph [0056]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the prepregs of Arai such that the minimum viscosity temperature of the resin composition is between 100°C to 120°C such that the range prevents the resin from overflowing and allows for a controlled impregnation of the fibers as taught by Okamoto.
Furthermore, Arai (2013) teaches epoxy resin compositions for the formation of fiber reinforced composites (Pg. 1, Paragraph [0001]). The epoxy resin composition is applied to reinforcing fibers through the method of overlaying, heating and compressing in order to obtain a prepreg (Pg. 6, Paragraph [0055]). Arai further teaches the method of forming the fiber reinforced composites by curing the prepreg, but prior to the curing, the prepregs are bagged and degassed to a pressure of 0.09 MPa or more in order to sufficiently ensure a vacuum is achieved and thus prevents voids from forming. Additionally, the temperature is raised to a temperature between 60°C to 120°C in order to prevent water vapor from entering any voids (Pg. 6, Paragraphs [0061]-[0062]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the prepregs of Arai (2014) such that prior to curing the prepregs, the prepregs are bagged and degassed to a pressure of 0.09 MPa or more in order to sufficiently ensure a vacuum is achieved and thus prevents voids from forming. Additionally, the temperature is raised to a temperature between 60°C to 120°C in order to prevent water vapor from entering any voids as taught by Arai (2013). One of ordinary skill in the art would appreciate that the parameters taught by Arai (2014) in view of Arai (2013) and Okamoto overlap with those of the vacuum conditioning process. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Furthermore, the combination as discussed above teaches the materials and methods of forming the prepregs of instant claim 1 as described by applicant’s specification. MPEP 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). As such, the combination teaches substantially identical structures and substantially identical processes for forming the prepregs where one of ordinary skill in the art would appreciate that the prepregs of Arai would have overlapping properties with that of the claimed prepregs, including when laid up in multiple plies providing a prepreg stack having an in-plane gas permeability in a direction parallel to the plane of the prepreg sheet and the properties of a-d. 
Regarding claims 2-4, Arai teaches the prepregs as discussed above with respect to claim 1. As discussed above, the combination teaches substantially identical structures and processes resulting in overlapping properties including each of the properties described in attributes a-d.
Regarding claim 5, Arai teaches the prepregs as discussed above with respect to claim 1. As discussed above, the combination teaches substantially identical structures and processes resulting in overlapping properties including having a value for “A” of above 5.5 x 10-14 m2.
Regarding claim 6, Arai teaches the prepregs as discussed above with respect to claim 1. As discussed above, the combination teaches substantially identical structures and processes resulting in overlapping properties including each of the properties described in attributes a-d as well as having a value for “A” of above 5.5 x 10-14 m2. 
Regarding claim 7, Arai teaches the prepregs as discussed above with respect to claim 1. As discussed above, the combination of Arai, Arai and Okamoto teaches the minimum viscosity temperature of the epoxy resin composition being in the range of 100°C to 120°C and the prepregs are bagged and degassed to a pressure of 0.09 MPa or more and brought to a temperature of 60°C to 120°C, which is at least 60° less than the minimum viscosity temperature taught by Okamoto, overlapping with the instantly claimed range. 
Regarding claim 8, Arai teaches the prepregs as discussed above with respect to claim 1. As discussed above, the combination teaches substantially identical structures and processes resulting in overlapping properties including each of the properties described in attributes a-d, which includes attribute b requiring at least one of the outer surfaces of the prepreg sheet having a thermoplastic particle exposure. 
Regarding claims 9-10, Arai teaches the prepregs as discussed above with respect to claim 1. Arai further teaches when the particle size distribution is measured by a laser diffraction scattering method and a cumulative curve is determined with the total volume as 100%, the particle diameter of the particles of thermoplastic resin of the present invention where the cumulative curve is 90% is preferably between 5 and 20 microns (Pg. 6, Paragraph [0053]).
Regarding claim 11, Arai teaches the prepregs as discussed above with respect to claim 1. Arai further teaches the content of the thermoplastic particles being in the range of 20 weight% or less (Pg. 5, Paragraph [0050]). 
Regarding claims 12-13, Arai teaches the prepregs as discussed above with respect to claim 1. Arai teaches the thermoplastic particles as being formed from polyamides including nylon 12 (Pg. 3, Paragraph [0034]). 
Regarding claim 14, Arai teaches the prepregs as discussed above with respect to claim 1. As discussed above, the combination teaches substantially identical structures and processes resulting in overlapping properties including having a water pickup rate of from 2% to 7%. 
Regarding claim 15, Arai teaches the prepregs as discussed above with respect to claim 1. Arai further teaches the prepregs may be partially impregnated providing an air path (Pg. 7, Paragraph [0060]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783